 



Exhibit 10.3
Effective November 1, 2007
CHELLOMEDIA SERVICES LTD.
and
SHANE O’NEILL
     
 
EXECUTIVE SERVICE AGREEMENT
     
 

1



--------------------------------------------------------------------------------



 



THIS AGREEMENT is entered into on November 1, 2007, to have effect from
November 1, 2007
BETWEEN:

(1)   Chellomedia Services Ltd, a limited liability company duly organised and
existing under the laws of England and Wales, whose registered office is at
Michelin House, 81 Fulham Road, London, SW3 6RD, United Kingdom (the “Company");
and   (2)   Shane O‘Neill of 25, Friars Stile Road, Richmond, Surrey, TW10 6NH
(the “Executive").

THE PARTIES AGREE AS FOLLOWS:

1   DEFINITIONS       In this agreement unless the context otherwise requires:-
  1.1   “Board” means the Board of Directors for the time being of Liberty
Global, Inc. (“LGI”) and includes any committee of the Board of Directors duly
appointed by it.   1.2   “Group Company” means any holding company from time to
time of the Company or any subsidiary from time to time of the Company or of any
such holding company (other than the Company) (for which purpose “subsidiary”
and “holding company” shall have the meanings given to them in Section 736 of
the Companies Act 1985). For the purposes of this agreement, Chellomedia
(“Chellomedia”), a division of Liberty Global, Inc., and United Pan-Europe
Communications N.V. (“UPC”) are deemed to be within the scope of this
definition.   1.3   “Group” means the Company and the Group Companies.   1.4  
“Supervisor” means the Chief Executive Officer of LGI.   2   APPOINTMENT AND
NOTICE PERIOD   2.1   The Company shall engage the Executive and the Executive
shall serve the Company as hereinafter provided (the “Appointment"). The
Appointment commenced effective November 1, 2007 and shall, subject to clause 12
and the following provisions of this clause 2.1, continue unless and until
terminated by either party giving to the other not less than 6 months’ previous
notice in writing. In addition to its rights under clause 12, the Company may in
its absolute discretion choose to terminate the Appointment at any time on less
than 6 months’ notice to the Executive and make the payment in lieu of notice
contemplated by clause 2.2.2. In circumstances where the Company has exercised
its discretion to terminate the Appointment under the immediately preceding
sentence and made such a payment, any equity awards (including, without
limitation, options, stock appreciation rights and restricted shares or units)
then held by the Executive will continue to vest after the termination of the
Appointment over the shorter of a period of 6 months and any unexpired period of
notice as at the date the Appointment terminates.   2.2   Subject to clause 2.3
and 2.4, if the Company terminates the Appointment other than in circumstances
where clause 12 applies, the Executive shall be entitled to:

  2.2.1   a lump sum payment equivalent to the Executive’s salary and benefits
over 6 months;     2.2.2   if less than 6 months’ notice of termination has been
given by the Company, an additional cash payment equivalent to the Executive’s
salary and benefits for the period equal to 6 months less the amount of notice
given; and

2



--------------------------------------------------------------------------------



 



  2.2.3   if Liberty Global Services II LLC (“LGS II”) terminates the
Executive’s employment contemplated by clause 3.6 below without cause and this
agreement terminates as provided in clause 13 below (provided that clause 12
below does not otherwise apply), a lump sum payment equivalent to the
Executive’s salary over 6 months that would have been payable under his
employment agreement with LGS II as in effect immediately prior to its
termination, and if less than 6 months’ notice of termination was given by LGS
II, an additional cash payment equivalent to the Executive’s salary under such
employment agreement for the period equal to 6 months less the amount of notice
given.

    For purposes of the foregoing provisions of sub-clauses 2.2.1 and 2.2.2, the
term “benefits” refers solely to those benefits identified in clauses 7 and 8 of
this agreement, and shall not include any equity awards held by the Executive
with respect to equity in any Group Company or any bonuses or performance awards
under any annual or longer term bonus or incentive plan. The Executive’s rights
with respect to any such equity awards, bonuses or performance awards shall be
governed solely by the terms of the applicable plan under which they were
awarded and any applicable award agreement.

2.3   In the event the Executive is still employed by LGS II at the time the
Appointment is terminated by the Company and the Executive and a non-U.S.
affiliate of LGS II are negotiating (or expected to negotiate) on a new
agreement for the Executive’s employment outside of the U.S., the parties hereto
agree that during such negotiations any entitlements that are due under clause
2.2 will be deferred until the negotiations are mutually concluded. In addition,
the parties hereto agree that if, as a result of such negotiations, a new
employment agreement is entered into by the Executive with an affiliate of LGS
II in any category of employment, then any entitlements that should have been
due under clause 2.2 will be irrevocably waived in full.

2.4   Any payments under clause 2.2 and, if applicable, the continued vesting of
equity awards under the last sentence of clause 2.1, shall be made in full and
final settlement of all and any claims arising out of or in connection with the
Executive’s employment or its termination and are conditional upon the Executive
(and his legal adviser as necessary) signing a compromise agreement giving
effect to this and irrevocably waiving all claims against the Company, LGS II
(if the Executive’s employment agreement with LGS II is terminated as described
in sub-clause 2.2.3) and Group Companies, such agreement to be in a form
prepared by the Company and agreed with the Executive (such agreement not to be
unreasonably withheld or delayed). If notwithstanding such agreement the
Executive or anyone acting on his behalf brings a claim arising out of or in
connection with his employment or its termination the Executive shall repay upon
demand to the Company any payments made under clause 2.2. Such repayment shall
be recoverable by the Company as a debt.

     2.5 The Executive’s period of continuous employment with the Company began
on 8 November 1999.

3   DUTIES

3.1   The Executive shall serve as President of Chellomedia, carrying out such
duties as his Supervisor may direct from time to time. The Executive also shall
serve as director and officer (or in similar capacities, depending on the nature
of the entity) of such other entities as his Supervisor directs from time to
time in connection with the Appointment. The Executive shall carry out such
duties and exercise such powers in relation to the foregoing as may from time to
time be assigned to or vested in the Executive. During the Appointment the
Executive shall well and faithfully serve Chellomedia, the Company and such
other entities as this Agreement requires.

3



--------------------------------------------------------------------------------



 



3.2   The Executive’s working hours are such hours as may be necessary for the
proper performance of the Executive’s duties. In the event of any dispute on
this the Executive’s working hours shall be such hours as his Supervisor
considers necessary for the proper performance of the Executive’s duties.   3.3
  The Executive’s normal place of work shall be London.   3.4   The Executive
may be required in pursuance of his duties hereunder:-

  (a)   to perform services for Chellomedia, the Company and other entities as
is specified in clause 3.1;     (b)   to travel to such places whether in or
outside the United Kingdom by such means and on such occasions as the Company,
Chellomedia and such other entities may require; and     (c)   to make reports
to his Supervisor and the governing bodies of other entities to which the
Executive is assigned pursuant to clause 3.1 as it or they may reasonably
require.

3.5   Notwithstanding the foregoing or any other provision of this agreement, if
a termination notice has been given by either the Company or the Executive under
clause 2.1 the Company shall not be under any obligation to vest in or assign to
the Executive any powers or duties and may at any time until the date the
Appointment terminates require the Executive to perform:-

  (a)   all his normal duties;     (b)   a part only of his normal duties and no
other duties;     (c)   such duties as it may reasonably require and no others;
or     (d)   no duties whatever;

    and may from time to time suspend or exclude the Executive from the
performance of his duties and/or from all or any premises of the Company and the
Group Companies without the need to give any reason for so doing but his salary
will not cease to be payable (in whole or in part) nor will he cease to be
entitled to any other benefits hereunder by reason only of such suspension or
exclusion unless or until his Appointment terminates.

3.6   The Company acknowledges that the Executive also will be employed as an
executive of LGS II, a wholly-owned subsidiary of LGI, during the Appointment.
Provided the Executive performs his duties under this Agreement during an
aggregate of 95 or more working days (not including holidays) or such other
number of working days as is determined by the Board in any period of 12 months,
the Executive will be released from such duties for the purpose of carrying out
his duties in the course of his separate employment with LGS II. In the event of
any inconsistency between the requirements of the Appointment and the
requirements of the Executive’s employment with LGS II, then those of his
employment with LGS II shall take precedence.

3.7   The Executive will maintain and provide to the Company each month accurate
and complete written records of (a) the number of days spent performing duties
for the Company and (b) the number of days and partial days the Executive is
physically present in the UK and performing duties for the Company.

4



--------------------------------------------------------------------------------



 



4   HOLIDAY ENTITLEMENT       During the Appointment the Executive shall be
entitled to 25 working days’ holiday (in addition to public holidays in England
and Wales) in each full calendar year January to December (prorated for any
partial calendar year) at full salary to be taken at such time or times as may
be approved by his Supervisor. Holidays can only be carried over to the
subsequent year with the prior approval of his Supervisor (and such carry-over
shall not exceed 5 days). Upon the termination of the Appointment the Executive
shall be entitled to receive payment in lieu of accrued holidays not taken at
that date (provided that such termination is not pursuant to clause 12) or the
Company shall be entitled to make a deduction from the Executive’s salary in
respect of holidays taken in excess of the accrued entitlement.   5  
REMUNERATION   5.1   During the Appointment, as remuneration for his services
hereunder, the Executive shall be paid a fixed salary at the rate of £163,000
gross per annum payable in equal monthly instalments in arrears on or before the
last working day of each calendar month.   5.2   The salary shall be reviewed
along with the Executive’s performance in each calendar year. There shall be no
obligation on the Company to increase the salary.   5.3   The Executive’s salary
and/or any other sums due to him under this agreement shall be subject to such
deductions as may be required by law to be made (including, without limitation,
tax and national insurance deductions). The Executive authorises the Company to
deduct from his salary and/or any other sums due to him under this agreement any
sums due from him to the Company or any Group Company, and irrevocably releases
the Company from any liability for doing so.   5.4   The Executive acknowledges
that the Company will have no responsibility for paying any of his taxes. The
Executive agrees to pay directly, as and when due, all taxes payable by him in
connection with compensation paid or provided to him by the Company, including
compensation in the form of equity-based awards and taxes payable on the
exercise or vesting thereof. The Executive acknowledges that the Company may be
subject to legal obligations to withhold taxes on his compensation, including
compensation in the form of equity-based awards and the exercise and vesting
thereof, and irrevocably releases and agrees to hold harmless the Company from
and against any liability arising directly or indirectly from their compliance
with requirements to withhold such amounts, including, without limitation, its
procedures for calculating such withholding.   6   EXPENSES/COMPANY EQUIPMENT  
6.1   The Executive shall be entitled to recover all reasonable travelling,
hotel and other expenses incurred in connection with the performance of the
duties hereunder, which expenses shall be evidenced in such manner as the
Company may specify from time to time and are subject to compliance with the
Company’s business expense policy. The Executive agrees to repay to the Company
any personal expenses he owes the Company.   6.2   The Executive may be provided
equipment to utilise during his employment with the Company and agrees to return
such equipment to the Company as and when demanded. The Executive agrees to
repay to the Company any charges for damage done to any equipment (excluding
normal wear and tear). In the event any equipment is not returned to the Company
promptly by the Executive it will be given a fair market value by the Board,
which the Executive agrees to repay to the Company on demand. These repayment
obligations are without prejudice to any other legal remedies that the Company
may have.

5



--------------------------------------------------------------------------------



 



6.3   The Company reserves the right to make deductions from the Executive’s
salary and/or any other sums due to him under this agreement in respect of any
sums due to be paid to the Company by him under clauses 6.1 and 6.2.

7   PENSIONS

7.1   Subject to clause 7.2 the Executive will be eligible to participate in the
Chellomedia Services Ltd Group Personal Pension Plan, as it exists from time to
time.

7.2   Contributions to that Plan by the Company will be in compliance with the
Company’s policy on pension contributions as amended from time to time.

8   BENEFITS/COMPANY CAR

8.1   The Executive and his spouse and dependent children are entitled to become
members of the Company’s Private Medical Insurance scheme and Dental Insurance
Scheme subject to the rules of the schemes as amended from time to time. For the
Medical Insurance Scheme, all monthly premiums will be borne by the Company.
With regards to the Dental Insurance Scheme, only the monthly premiums for the
Executive will be borne by the Company. The Executive may obtain full details of
the schemes from the Company’s Human Resources department.

8.2   The Executive may participate in the Company’s Permanent Health Insurance
scheme subject to the rules of the scheme as amended from time to time. The
Executive may obtain full details of the scheme from the Company’s Human
Resources department.

8.3   The Company will provide the Executive with group life assurance cover,
subject to the rules of the scheme as amended from time to time. The Executive
may obtain full details of the scheme from the Company’s Human Resources
department.

8.4   Subject to any terms and conditions of the Company’s car policy as may be
amended from time to time, to assist the Executive in the performance of his
duties the Company shall during the Appointment provide the Executive with a car
allowance appropriate to his service level payable monthly in arrears (subject
to such deductions as may be required by law to be made, including without
limitation tax and national insurance deductions).

8.5   It is a condition of the Executive’s employment that the Executive
consents to a medical examination by a doctor nominated by the Company at any
time during his Appointment should the Company so require.

9   CONFIDENTIAL INFORMATION/TRADE SECRETS/NON-COMPETITION

During the Appointment, the Executive will acquire knowledge of confidential and
propriety information regarding, among other things, the Company’s , the Group
Companies’ present and future operations, customers and suppliers, pricing and
bidding strategies, and the methods used by the Group and its executives.
Therefore, the Executive hereby agrees to the following:

9.1   During the Appointment and after the termination of the Appointment the
Executive shall hold in a fiduciary capacity for the benefit of the Company and
the Group Companies, and shall not directly or indirectly use or disclose, any
Trade Secret (as defined below) that the Executive may acquire during the
Appointment or during the Executive’s previous service with the Company or any
Group Company for so long as such information remains a Trade Secret. The term
“Trade Secret” as used in this agreement shall mean confidential business or
proprietary information including, but not limited to, technical or
non-technical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing, a

6



--------------------------------------------------------------------------------



 



    process, financial data, financial plans, product plans or a list of actual
or potential customers or suppliers which:

  (a)   derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by other persons
who can obtain economic value from its disclosure or use; and     (b)   is the
subject of reasonable efforts by the Company or any Group Company to maintain
its confidentiality.

9.2   In addition to clause 9.1 above and not in limitation thereof, the
Executive agrees that, during the Appointment and for a period of two years
after termination, the Executive will hold in a fiduciary capacity for the
benefit of the Company and the Group Companies, and shall not directly or
indirectly use or disclose, any Confidential or Proprietary information (as
defined below) that the Executive may have acquired (whether or not developed or
compiled by the Executive and whether or not the Executive was authorised to
have access to such information) during the term of, in the course of or as a
result of the Appointment or the Executive’s previous service with the Company
or any Group Company. The term “Confidential or Proprietary Information” as used
in this agreement means any secret, confidential, or proprietary information of
the Group not otherwise included in the definition of “Trade Secret” above and
does not include information that has become generally available to the public
by the act of one who has the right to disclose such information without
violating any right of the person to which such information pertains.

9.3   In this clause 9:

  (a)   “Restricted Business” means those of the businesses of the Company and
any Group Company at the time of the termination of the Appointment with which
the Executive was involved to a material extent during the period of 12 months
ending on the date of the termination of the Appointment.     (b)   “Restricted
Customer” means any firm, company or other person who, during the period of
12 months ending on the date of the termination of the Appointment, was a
customer of or in the habit of dealing with the Company or any Group Company and
with whom the Executive had contact or about whom the Executive became aware or
informed in the course of the Appointment or the Executive’s previous service
with the Company or any Group Company.     (c)   “Restricted Executive” means
any person who, at the date of the termination of the Appointment, either:-

  (1)   was employed by the Company or any Group Company in an executive
capacity and was a person with whom the Executive had material contact; or    
(2)   was employed by the Company or any Group Company and reported to the
Executive directly or indirectly at any time during the 12 months prior to the
termination of the Appointment.

9.4   The Executive will not, for a period of 12 months after the termination of
the Appointment, solicit or endeavour to entice away from the Company or any
Group Company the business or custom of a Restricted Customer with a view to
providing goods or services to that Restricted Customer in competition with any
Restricted Business.

7



--------------------------------------------------------------------------------



 



9.5   The Executive will not, for a period of 12 months after the termination of
the Appointment, provide goods or services to or otherwise have any business
dealings with any Restricted Customer in the course of any business concern
which is in competition with or which aims to compete with any Restricted
Business.

9.6   The Executive will not, for a period of 12 months after the termination of
the Appointment, in the course of any business concern which is in competition
with or which aims to compete with any Restricted Business solicit or endeavour
to entice away from the Company or any Group Company any Restricted Executive or
employ or otherwise engage the services, whether as executive, consultant, or
otherwise, of any Restricted Executive.

9.7   The obligations imposed on the Executive by this clause 9 extend to the
Executive acting not only on the Executive’s own account but also on behalf of
any other firm, company or other person and shall apply whether the Executive
acts directly or indirectly, in whatsoever capacity.

9.8   The covenants contained in this clause 9 shall inure to the benefit of the
Company and the Group Companies and their respective successors and to entities
to which the Executive is assigned pursuant to clause 3.1.

10   INVENTIONS AND CREATIVE WORKS

10.1   The Executive acknowledges that because of the nature of his duties and
the particular responsibilities arising as a result of such duties which he owes
to the Company and the Group Companies he has a special obligation to further
the interests of the Company and the Group Companies. In particular the duties
of the Executive may include reviewing the products and services of the Company
and Group Companies with a view to improving them by new and/or original ideas
and inventions and implementing such improvements.

10.2   The Executive shall promptly disclose to the Company any idea, invention
or work which is relevant to or capable of use in the business of the Company or
any of the Group Companies made by the Executive during the Appointment or the
Executive’s previous service with the Company or any Group Company, whether or
not in the course of his duties. The Executive acknowledges that the
intellectual property rights subsisting or which may in the future subsist in
any such ideas, inventions or works created by him in the course of his
employment will, on creation, vest in and be the exclusive property of the
Company and where the same does not automatically vest as aforesaid, the
Executive shall assign the same to the Company (upon the request of the Company)
without further consideration. The Executive hereby irrevocably waives any
rights which he may have in any such ideas, inventions or works which are or
have been conferred upon him by chapter IV of part I of the Copyright, Designs
and Patents Act 1988 headed “Moral Rights” and by laws having similar effect in
other jurisdictions.

10.3   The Executive hereby irrevocably appoints the Company to be his attorney
in his name and on his behalf, which appointment is coupled with an interest, to
execute and do any such instrument or thing and generally to use his name for
the purpose of giving to the Company or its nominee the full benefit of the
provisions of this clause 10, and acknowledges in favour of any third party that
a certificate in writing signed by any Director or officer of the Company that
any instrument or act falls within the authority hereby conferred shall be
conclusive evidence that such is the case.

11   CODE OF BUSINESS CONDUCT       The Executive shall be subject to and shall
comply with the Company’s Polices, including its Code of Business Conduct, as in
effect from time to time.

8



--------------------------------------------------------------------------------



 



12   TERMINATION BY EVENTS OF DEFAULT

12.1   The Appointment shall be subject to summary termination at any time by
the Company by notice in writing if the Executive shall:-

  (a)   have committed any serious breach or (after warning in writing) any
repeated or continued material breach of his obligations hereunder; or     (b)  
have committed an act of gross misconduct in connection with the performance of
his duties, as determined by the Board, or have demonstrated habitual negligence
in the performance of his duties, as determined by the Board; or     (c)   shall
have been guilty of any act of dishonesty or serious misconduct or any conduct
which in the reasonable opinion of the Board tends to bring the Executive, the
Company or any of the Group Companies into disrepute including but not limited
to any serious breach of the Company’s Code of Business Conduct; or     (d)   be
convicted of any criminal offence (excluding an offence under the road traffic
legislation in the United Kingdom or elsewhere for which the Executive is not
sentenced to any term of imprisonment, whether suspended or not ); or     (e)  
be incapacitated during the Appointment by ill-health or accident from
performing his duties hereunder [and under his employment agreement with LGS II]
for an aggregate of 130 working days or more in any period of 12 months provided
that this clause 12.1(e) shall not apply if the Executive then qualifies for
permanent health insurance benefits and terminating his Appointment would
deprive the Executive of permanent health insurance benefits under clause 8.2.

12.2   Any delay by the Company in exercising such right of termination shall
not constitute a waiver thereof provided such delay does not extend beyond
12 months after grounds for termination are known to the Company.

13   TERMINATION TO COINCIDE WITH TERMINATION BY LGS II       If LGS II gives
notice to the Executive terminating his employment with LGS II, then unless such
notice expressly states otherwise, the Company shall be deemed for all purposes
of this agreement to have given notice of termination of the Appointment
pursuant to this Agreement.

14   INCAPACITY

14.1   If the Executive shall be incapacitated during the Appointment by
ill-health or accident from performing his duties hereunder and under his
employment agreement with LGS II for an aggregate of 130 working days or more in
any period of 12 months the Company may by written notice to the Executive
forthwith (or as from a future date specified in the notice) discontinue payment
in whole or part of the salary and benefits under this Agreement until such
incapacity shall cease or (whether or not his salary and benefits shall have
been discontinued as aforesaid) terminate pursuant to clause 12.1(e) the
Appointment provided that the Company shall, except where the Appointment has
been terminated, take commercially reasonable steps to ensure that the Executive
receives benefits pursuant to clauses 8.1, 8.2 and 8.3. Unless and until the
Appointment is terminated, the said salary and benefits shall continue to be
payable to the Executive notwithstanding such incapacity, but the Company shall
be entitled to set off or deduct therefrom the amount of any sickness or other
benefit to which the Executive is entitled under Social Security legislation for
the time being in force. If

9



--------------------------------------------------------------------------------



 



    requested by the Company, a doctor’s certificate must be obtained for any
period of incapacity due to sickness or injury of more than 7 days (including
weekends).

14.2   It is a condition of the Executive’s employment that the Executive
consents to an examination by a doctor nominated by the Company at any time
during the incapacity should the Company so require.

14.3   If the Executive’s absence shall be occasioned by the actionable
negligence of a third party in respect of which damages are recoverable, then
Executive shall:

  (a)   immediately notify the Company of all the relevant circumstances and of
any claim, compromise, settlement or judgment made or awarded in connection
therewith; and     (b)   if the Company so requires, refund to the Company such
sum as the Company may determine, not exceeding the lesser of:

  (i)   the amount of damages recovered by the Executive under any compromise
settlement or judgment; and     (ii)   the sums advanced to the Executive by the
Company in respect of the period of incapacity.

15   OBLIGATIONS UPON TERMINATION       Upon the termination of the Appointment
howsoever arising the Executive shall:-

15.1   at any time or from time to time thereafter upon the request of the
Company, resign without claim for compensation from:-

  (a)   all offices held in the Company or any of the Group Companies; and    
(b)   membership in any organisation and any office in any other company
acquired by reason of or in connection with the Appointment;

    and should he fail to do so the Company is hereby irrevocably appointed to
be the Executive’s attorney in his name and on his behalf to execute any
documents and to do any things necessary or requisite to give effect to this
clause, which appointment is coupled with an interest; and

15.2   deliver to the Company all documents and other materials (including, but
not limited to, correspondence, lists of clients or customers, notes, memoranda,
plans, drawings and other documents of whatsoever nature and all copies thereof)
in all forms and media made or compiled or acquired by the Executive during or
prior to the Appointment and concerning the business, finances or affairs of the
Company or any of the Group Companies or their respective customers together
with all other property of or relating to the business of the Company or any of
the Group Companies which may be in the Executive’s possession or under the
Executive’s power or control.

16   RECONSTRUCTION AND AMALGAMATION

    If at any time the Executive’s employment is terminated in connection with
any reconstruction or amalgamation of the Company or any of the Group Companies
whether by winding up or otherwise and the Executive receives an offer on terms
which (considered in their entirety) are not less favourable to any material
extent than the terms of this agreement from a company involved in or resulting
from such reconstruction or amalgamation the Executive shall have no

10



--------------------------------------------------------------------------------



 



    claim whatsoever against the Company or any such company arising out of or
connected with such termination.

17   NOTICES       Any notice to be given hereunder shall be in writing. Notices
may be given by either party by personal delivery or post or by fax addressed to
the other party at (in the case of the Company) its registered office for the
time being and (in the case of the Executive) his last known address and any
such notice given by letter or fax shall be deemed to have been served at the
time at which the letter was delivered personally or fax transmittal was
confirmed or if sent by post would be delivered in the ordinary course of first
class post.   18   PREVIOUS CONTRACTS   18.1   This agreement is in substitution
for any contract of service between the Company or any of the Group Companies
and the Executive that pre-dates this agreement and such contract shall be
deemed to have been terminated by mutual consent as from the commencement of the
Appointment (including, for the avoidance of any doubt, the Executive Service
Agreement between the Company and the Executive dated 10 January 2005 which
shall be deemed to have been terminated by mutual consent as from the
commencement of the Appointment and not terminated in the circumstances referred
to in clause 2.1, 2.3 or 2.4 of that agreement). Notwithstanding the preceding
provisions of this clause 18.1, any provision of any such prior agreement which
has yet to be fully performed shall survive such termination until full
performance has occurred.   18.2   The Executive hereby warrants and represents
to the Company that he will not, in entering into this agreement or carrying out
his duties hereunder, be in breach of any terms of employment whether express or
implied or any other obligation binding upon him.   19   PROPER LAW       This
agreement shall be governed and construed in all respects in accordance with
English law. Each party irrevocably agrees to submit to the exclusive
jurisdiction of the courts of England and Wales over any claim or matter arising
under or in connection with this agreement.   20   CONSTRUCTION   20.1   The
headings in this agreement are inserted for convenience only and shall not
affect its construction.   20.2   Any reference to a statutory provision shall
be construed as a reference to any statutory modification or re-enactment
thereof (whether before or after the date hereof) for the time being in force.  
21   STATUTORY INFORMATION, POLICIES AND SCHEDULES   21.1   This agreement
constitutes a written statement as at the date hereof of the terms of employment
of the Executive in compliance with the provisions of the Employment Rights Act
1996.   21.2   There are no collective agreements applicable to the Executive.  
21.3   The grievance, disciplinary and dismissal procedures applicable to the
Executive are set out on the Company’s intranet, and may be changed from time to
time by the Company.

11



--------------------------------------------------------------------------------



 



21.4   If the Executive is dissatisfied with any disciplinary or dismissal
decision relating to him he should apply in writing to the Vice President, Human
Resources in accordance with the procedure set out in the Company’s disciplinary
and dismissal procedure. Any application for the purpose of seeking redress of
any grievance relating to the Executive’s employment should be made in writing
to his Supervisor, or, if the Executive’s grievance concerns his Supervisor, to
the Vice President, Human Resources in accordance with the procedure set out in
the Company’s grievance procedure. Further details are given in the relevant
procedures which are not contractually binding on the Company and, except as
expressly stated in the procedures, do not form part of the Executive’s terms
and conditions of employment.

21.5   The Executive shall comply with all of the Company’s rules, regulations
and policies in force from time to time, which may be revised from time to time
at the discretion of the Company without notice to the Executive.

21.6   This agreement, together with all policies of the Company and the Group
Companies as in effect from time to time, constitutes the entire agreement
between the Executive and the Company as to the subject matter hereof.

22   DATA PROTECTION       The Executive consents to the Company, any Group
Company or other entity to which the Executive is assigned pursuant to clause
3.1 holding and processing both electronically and in hard copy form any
personal and sensitive data relating to the Executive for the purposes of
Executive-related administration, processing the Executive’s file and management
of its business, for compliance with applicable procedures, laws and regulations
and for providing data to external suppliers who administer the Executive’s
benefits solely for the purpose of providing the Executive with those benefits.
It may also be necessary for the Company or another entity to which the
Executive is assigned pursuant to clause 3.1 to forward such personal and
sensitive information to other offices it may have or to another Group Company
outside the European Economic Area where such a company has offices for storage
and processing for administrative purposes and the Executive consents to the
Company doing so as may be necessary from time to time.

IN WITNESS whereof this agreement has been executed on the date stated on the
first page of this agreement.

                 
Signed as a deed by the said
    )          
SHANE O’NEILL
    )     /s/  Shane O’Neill    
in the presence of:-
    )          

                 
Signed by
    )          
Duly authorised for and on behalf of
    )          
CHELLOMEDIA SERVICES LIMITED
in the presence of:-
    )
)     /s/  Jeremy Evans
/s/  Angela McMullen    

12